Citation Nr: 0007821	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  97-02 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for multiple sclerosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1995 by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  In an April 1991 decision, the Board denied service 
connection for multiple sclerosis.

2.  Evidence received since the April 1991 Board decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for multiple sclerosis.


CONCLUSIONS OF LAW

1.  The Board's April 1991 decision which denied service 
connection for multiple sclerosis is final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991).

2.  Evidence received since April 1991 is not new and 
material, and the veteran's claim for service connection for 
multiple sclerosis has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  A preexisting disease 
or injury will be considered to have been aggravated by 
active military, naval, or air service, where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability during 
service is due to the natural progress of the disease.  See 
38 U.S.C.A. § 1153 (West 1991).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b) (1999).

The Board notes that the veteran's claim for service 
connection for multiple sclerosis was considered in the past, 
including a Board decision in April 1991.  The Board's April 
1991 decision is final.  See 38 U.S.C.A. §§ 7103, 7104.  
However, applicable law provides that a claim which is the 
subject of a prior final decision may nevertheless be 
reopened upon presentation of new and material evidence.  See 
38 U.S.C.A. § 5108.

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  See Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining whether 
the claim should be reopened, the credibility of the newly 
submitted evidence is to be presumed.  See Justus v. Principi, 
3 Vet. App. 510 (1992).  

The Court has also held that in order to reopen a claim, there 
must be new and material evidence presented or secured "since 
the time that the claim was finally disallowed on any basis, 
not only since the time that the claim was last disallowed on 
the merits."  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  
Accordingly, the Board must consider whether new and material 
evidence has been received since the April 1991 rating 
decision.

The evidence which was of record at the time of the prior 
denial included the veteran's service medical records which 
showed that in June 1976 she was treated for complaints of 
left sided paresthesia and weakness.  The left handgrip was 
weak as were left side reflexes.  There was no history of a 
head injury.  The veteran was hospitalized for a neurological 
evaluation.  During the course of the hospitalization, she 
showed continued improvement.  The diagnosis was 
cerebrovascular insufficiency syndrome of the right middle 
cerebral artery of undetermined etiology.  Other records 
dated in June 1976 contain similar information.  On July 6, 
1976, the veteran indicated that she felt better and had 
completely recovered.  She was noted to be asymptomatic with 
the exception of facial asymmetry which she stated had been 
there for many years.  The report of the examination 
conducted in April 1977 for the purpose of the veteran's 
separation from service shows that she had a history of an 
episode of left sided weakness in June 1976, but was without 
symptoms since that time.  

The record also included a letter dated in June 1986 from 
Surendra Kaul, M.D., which showed that the veteran had a well 
documented diagnosis of multiple sclerosis since 1970.  At 
that time, she had almost spontaneous onset of quadriplegia 
which worsened in the first 24 hours, and got better 
gradually over the course of 6 months.  Since then, she had 
been pretty stable with an occasional exacerbation.  
Similarly, a letter from H. F. Labsan, M.D., shows that he 
treated the veteran for multiple sclerosis beginning in 1972.  

The Board found in the decision of April 1991 that the 
multiple sclerosis had been diagnosed prior to her entry into 
service and did not increase in disability during service.  
Therefore, the Board denied service connection for multiple 
sclerosis.  

The additional evidence received since April 1991 includes 
records from the Social Security Administration dated in 1980 
which show that the veteran was found to have been disabled 
beginning in November 1979 due to optic nerve atrophy due to 
multiple sclerosis.  The records are from several years after 
the veteran's separation from service and do not contain any 
medical opinion showing that the multiple sclerosis was 
aggravated by service.  

The additional evidence which has been presented also 
includes VA medical treatment records dating from 1980's and 
later.  The records show treatment for multiple sclerosis.  
Again, however, the records do not contain any medical 
opinion showing aggravation of the disorder in service many 
years earlier.  The Board has noted that a record dated in 
June 1995 shows that the veteran reported a history of having 
multiple sclerosis which was in remission prior to service, 
but which flared up in service after a bombing.  
Significantly, however, temporary or intermittent flare-ups 
during service of a pre-existing injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).  See also Beverly v. Brown, 9 Vet. App. 402 (1996).  

Furthermore, the fact that the veteran's own account of the 
etiology of her disability was recorded in her medical 
records is not sufficient to support the claim.  In LeShore 
v. Brown, 8 Vet. App. 406, 409 (1995), the Court held that:

Evidence which is simply information 
recorded by a medical examiner, 
unenhanced by any additional medical 
comment by that examiner, does not 
constitute "competent medical 
evidence"...[and] a bare transcription 
of a lay history is not transformed into 
"competent medical evidence" merely 
because the transcriber happens to be a 
medical professional.

The Board also notes that the veteran's own statements in 
which she relates her current multiple sclerosis to service 
are cumulative with respect to the previously considered 
evidence.  The Board further notes that the veteran is not 
qualified to give a medical opinion as to the etiology of the 
current symptoms.  The Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992). 

The Board finds that, although several new items of evidence 
have been presented since the prior denial, the evidence is 
not material as it does not address the question of whether 
the veteran's current disability was aggravated by her period 
of service.  In light of the lack of medical evidence, the 
Board finds that the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  For this reason, the Board 
concludes that the additional evidence presented since April 
1991 is not new and material, and the claim for service 
connection for multiple sclerosis has not been reopened.



ORDER

The veteran's claim for service connection for multiple 
sclerosis has not been reopened.  The appeal is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 

